UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-12917 REIS, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY 10036 (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNo The number of the Registrant’s shares of common stock outstanding was10,738,503 as ofAugust 5, 2009. TABLE OF CONTENTS Page Number PARTI. FINANCIAL INFORMATION: Item1. Financial Statements Consolidated Balance Sheets at June 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2009 and 2008 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity For the Six Months Ended June 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2009 and 2008 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 37 Item4T. Controls and Procedures 37 PARTII. OTHER INFORMATION: Item1. Legal Proceedings 38 Item1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 39 Item6. Exhibits 39 Signatures 40 2 Table of Contents Part I. Financial Information Item 1. Financial Statements REIS, INC. CONSOLIDATED BALANCE SHEETS June 30, 2009 December31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 23,519,977 $ 24,151,720 Restricted cash and investments 2,139,900 3,081,469 Receivables, prepaid and other assets 4,448,368 5,944,607 Real estate assets 4,464,039 7,137,636 Total current assets 34,572,284 40,315,432 Furniture, fixtures and equipment, net 1,476,752 1,737,430 Intangible assets, net of accumulated amortization of $8,209,345 and $5,981,961, respectively 21,824,801 23,161,695 Goodwill 54,824,648 54,824,648 Other assets 355,330 398,334 Total assets $ 113,053,815 $ 120,437,539 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of loans and other debt $ 196,289 $ 189,136 Current portion of Bank Loan 4,916,666 3,500,000 Construction payables 41,097 156,653 Construction loans payable — 5,077,333 Accrued expenses and other liabilities 5,651,969 5,365,034 Reserve for option liability — 55,830 Deferred revenue 10,264,326 12,120,997 Total current liabilities 21,070,347 26,464,983 Non-current portion of Bank Loan 16,083,334 19,250,000 Other long-term liabilities 893,733 988,716 Deferred tax liability, net 619,580 66,580 Total liabilities 38,666,994 46,770,279 Commitments and contingencies Stockholders’ equity: Common stock, $0.02par value per share, 101,000,000shares authorized, 10,759,653 and 10,988,623shares issued and outstanding, respectively 215,193 219,772 Additional paid in capital 100,300,292 100,384,302 Retained earnings (deficit) (26,128,664 ) (26,936,814 ) Total stockholders’ equity 74,386,821 73,667,260 Total liabilities and stockholders’ equity $ 113,053,815 $ 120,437,539 See Notes to Consolidated Financial Statements 3 Table of Contents REIS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2009 2008 2009 2008 Revenue: Subscription revenue $ 5,909,109 $ 6,504,703 $ 12,264,320 $ 12,915,807 Revenue from sales of residential units 4,260,483 6,398,715 5,808,684 14,782,540 Total revenue 10,169,592 12,903,418 18,073,004 27,698,347 Cost of sales: Cost of sales of subscription revenue 1,361,724 1,376,768 2,768,279 2,705,648 Cost of sales of residential units 2,990,320 5,523,644 4,000,969 12,451,685 Total cost of sales 4,352,044 6,900,412 6,769,248 15,157,333 Gross profit 5,817,548 6,003,006 11,303,756 12,541,014 Operating expenses: Sales and marketing 1,247,105 1,380,867 2,523,309 2,736,140 Product development 413,417 437,468 930,787 962,710 Property operating expenses 264,791 284,232 485,218 533,831 General and administrative expenses, inclusive of costs (reductions) attributable to stock based liability amounts of $ —, $20,418, $(55,830) and $(351,763), respectively 2,918,587 3,960,425 5,790,531 7,382,165 Total operating expenses 4,843,900 6,062,992 9,729,845 11,614,846 Other income (expenses): Interest and other income 86,234 133,061 147,934 322,489 Interest expense (150,330 ) (240,521 ) (330,695 ) (568,221 ) Total other income (expenses) (64,096 ) (107,460 ) (182,761 ) (245,732 ) Income (loss) before income taxes 909,552 (167,446 ) 1,391,150 680,436 Income tax expense (benefit) 378,000 (1,192,000 ) 583,000 (792,000 ) Net income $ 531,552 $ 1,024,554 $ 808,150 $ 1,472,436 Net income per common share: Basic $ 0.05 $ 0.09 $ 0.07 $ 0.13 Diluted $ 0.05 $ 0.09 $ 0.07 $ 0.10 Weighted average number of common shares outstanding: Basic 10,775,722 10,984,517 10,869,027 10,984,517 Diluted 11,009,154 11,064,845 11,063,301 11,182,472 See Notes to Consolidated Financial Statements 4 Table of Contents REIS, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (Unaudited) Retained Total Common Shares Paid in Earnings Stockholders’ Shares Amount Capital (Deficit) Equity Balance, January 1, 2009 10,988,623 $ 219,772 $ 100,384,302 $ (26,936,814 ) $ 73,667,260 Shares issued for vested employees restricted stock units 26,087 522 (522 ) — — Stock based compensation, net — — 688,886 — 688,886 Stock repurchases (255,057 ) (5,101 ) (772,374 ) — (777,475 ) Net income — — — 808,150 808,150 Balance, June 30, 2009 10,759,653 $ 215,193 $ 100,300,292 $ (26,128,664 ) $ 74,386,821 See Notes to Consolidated Financial Statements 5 Table of
